Citation Nr: 9905225	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  97-29 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to an increased original rating for tinea pedis, 
currently evaluated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


REMAND

The veteran served on active duty from March 1989 to March 
1993.  

A review of the record indicates that additional development 
is necessary prior to the completion of appellate review.  In 
particular, I note that the veteran indicated 

that he wanted a Travel Board hearing as refected by his VA 
Form 9, dated in August 1997.  In view of the foregoing, the 
case is remanded to the RO for the following actions:

1.  The veteran should be afforded an 
opportunity to offer testimony at a 
Travel Board hearing, to be scheduled at 
the RO.  

2.  The RO then should review the 
veteran's claims in light of the 
additional development.  If the benefits 
sought on appeal are not granted, then 
the veteran and his representative should 
be provided with a supplemental statement 
of the case.

After the veteran and his representative have been given an 
opportunity to respond, the case file should be returned to 
the Board for further appellate review, if necessary.  The 
purpose of this REMAND is to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  The appellant may 
present additional evidence or argument while the case is in 
remand status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 3 -


